EDWARDS, Circuit Judge
(concurring in part and dissenting in part).
The evidence of union coercion in this record which is quoted in the opinion of the court constitutes substantial evidence of an unfair labor practice and I concur in the enforcement of the NLRB order as to the union.
I do not, however, find substantial evidence of an unfair labor practice to support a major portion of the Board’s order directed against the company. N. C.R. did of course agree with the government and the union to operate a unit which was producing military material. But there is no evidence of any complicity of N.C.R. in the union wage deduction scheme or the coercive union measures used to enforce it.
I would not enforce any portion of the Board order imposing secondary liability on the company for the union violations.
*971N.C.R. claims in effect that its decision not to put employees without union passes to work was based on sound business reasons. As to this, I find no evidence to the contrary. It is clear, however, that the refusal to put these employees to work did have a discriminatory effect whether it was intentional or not.
I would therefore modify the Board’s order to require that N.C.R. make back wage payments only in the cases where it directly refused employment on the ground just referred to.